The opinion of the court was delivered by
Thiele, J.
In the above entitled cause, on December 7, 1946, an opinion on rehearing, affirming the judgment of the trial court, a concurring opinion and three dissenting opinions were filed. (162 Kan. 133, 175 P. 2d 133.)
For what seemed to be sufficient reasons, a second rehearing was granted and additional briefs have been filed and the cause has been reargued.
Upon consideration of that rehearing the justices adhere to their respective views as expressed in the foregoing opinions.